 



SEPARATION AND RELEASE AGREEMENT

 

This Separation and Release Agreement (this “Agreement”) is made and entered
into as of December 22, 2016 (the “Contract Date”), by and between Curt Lockshin
(“Employee” or “You”), on the one hand, and VBI Vaccines Inc., a corporation
organized under the laws of British Columbia, Canada; VBI Vaccines (DE) Inc., a
Delaware corporation; SciVac Ltd, an entity incorporated pursuant to the laws of
Israel; and SciVac USA, LLC, a Florida limited liability company (all
collectively, the “Company” or “Employer”), on the other hand. Employee and the
Company are sometimes each referred to herein as a “Party” and both
collectively, as the “Parties”. Terms used herein but not otherwise defined
shall have the meanings ascribed thereto in the Letter Agreement (as defined
below).

 

WITNESSETH:

 

WHEREAS, Employee and the Company are parties to that certain Employment
Agreement, effective May 9, 2016 (the “Letter Agreement”); and

 

WHEREAS, Employee and the Company desire to separate from their business
relationship as provided herein;

 

NOW, THEREFORE, in consideration of the premises and mutual promises herein
contained, it is agreed as follows:

 

1. Effective as of the Contract Date, your employment with the Company
(including your position as Chief Technology Officer and any and all other
offices you held with the Company or any of its subsidiaries) shall terminate.
Except for Section 8 of the Letter Agreement, as of the Contract Date the Letter
Agreement shall terminate and have no further force or effect. The Parties
understand and agree that neither the making of this Agreement nor the
fulfillment of any condition or obligation of this Agreement constitutes an
admission of any liability or wrongdoing by the Company, any of the Employee
Releasees (as defined below) or any of the Company Releasees (as defined below).

 

2. Upon execution of this Agreement, Employee will deliver to the Company an
executed resignation letter, in substantially the form attached hereto as
Exhibit A. The contents of the resignation letter shall form the substance of
the Company’s required disclosure pursuant to applicable securities laws.

 

3. This Agreement supersedes any and all other agreements, written or verbal,
which may exist between the Company and Employee solely concerning Employee’s
separation from the Company, including without limitation any representations
made to Employee by any executive officer or director of the Company.

 

4. Employee Acknowledgments.

 

(a) You have been advised by the Company to consult with an attorney of your
choice prior to signing this Agreement.

 

(b) You have been given a period of at least twenty-one (21) days within which
to consider this Agreement.

 

(c) You agree that you would not be entitled to receive the consideration
offered to You herein but for your signing this Agreement.

 

 

   

 

(d) You may revoke this Agreement within seven (7) days after the date You sign
it by providing written notice of the revocation to the Chief Executive Officer
of the Company no later than the seventh (7th) day after You sign it. It is
understood and agreed that any notice of revocation received by the Chief
Executive Officer of the Company after the expiration of this seven (7) day
period shall be null and void.

 

5. It is further expressly agreed by the Parties that this Agreement shall not
become effective or enforceable and the consideration referred to in Section 7
below and elsewhere herein will not be paid until the seven (7) day revocation
period described in Section 4(d) above has expired without any such revocation
having occurred or been attempted. Therefore, it is expressly agreed by the
Parties that the “Effective Date” of this Agreement is the first day after the
date the seven (7) day revocation period has so expired.

 

6. Employee represents that he has consulted or has had sufficient opportunity
to discuss with any person, including an attorney of his choice, all provisions
of this Agreement, that he has carefully read and fully understands all the
provisions of this Agreement, that he is competent to execute this Agreement,
and that he is voluntarily entering into this Agreement of his own free will and
accord, without reliance upon any statement or representation of the Company or
its representatives not expressly set forth in writing in this Agreement.

 

7. Provided that Employee does not so revoke this Agreement and complies with
his obligations hereunder, the Company agrees as follows:

 

(a) On or before January 31, 2017, the Company will pay to Employee, as a bonus
for fiscal year end December 31, 2016, a total of $56,250, equal to 3 months of
Employee’s salary as described in the Letter Agreement in accordance with the
Company’s standard payroll procedures.

 

(b) Employee has submitted to the Company a list of expenses for which he is
seeking reimbursement. The Company will promptly reimburse Employee for
authorized expenses consistent with its corporate policy, including expenses for
one additional trip to the Company’s Rehovet, Israel facilities, to take place
on or before February 28, 2017.

 

(c) Upon execution of this Agreement by the Parties, You will deliver to the
Company a flashdrive containing a copy of all information pertaining to the
Company and its subsidiaries on the harddrive of any computer within your
possession, custody or control.

 

8. Reference is hereby made to that certain Restricted Share Unit Agreement by
and between the Company and Employee dated as of June 14, 2016 (the “RSU
Agreement”). The restricted stock units issued to Employee shall remain subject
to the RSU Agreement in all respects. For purposes of clarification, 15,411 RSUs
shall vest, and such equivalent number of Company shares shall be issued,
reduced by such number of shares necessary to satisfy Your tax withholding
obligations thereon (the “RSU Shares”) to Employee, pursuant to the terms of the
RSU Agreement and Section 16 of the VBI Vaccines Inc. Incentive Plan. The
Company shall deliver the RSU Shares to Employee within five (5) business days
of the Effective Date.

 

9. Employee’s health insurance and all other Company benefits will terminate
according to the terms of the plans. This provision is not, however, intended to
waive Employee’s rights under COBRA. Employee acknowledges that the Company will
provide the COBRA notice, in accordance with federal guidelines, under which
Employee may elect continuation of coverage.

 

2

   

 

10. From the Contract Date through January 31, 2017 (the “Separation Period”),
You agree to make yourself available to consult with the Chief Executive Officer
of the Company (the “CEO”) or persons designated by the CEO on matters
concerning the Company and its subsidiaries as reasonably requested by the CEO
from time to time; provided, however, that in no event shall You be required,
unless otherwise agreed, to devote more than 150 hours of your time to
performing such services during any calendar month. You and the Company agree
that You will receive no compensation for performing such services, but You will
be: (i) paid at the rate of $125 per hour for each hour over 150 hours performed
in any calendar month (it being agreed and understood that you will advise the
Company in writing each month when you have performed 150 hours of services in
any calendar month on behalf of the Company); and (ii) reimbursed for all
reasonable out-of-pocket expenses you incurred in performing such services that
have been approved in writing by the Company prior to your incurrence thereof.
The parties hereto acknowledge that but for this Agreement You would not be
required to render the services described in this Paragraph.

 

11. Employee represents and acknowledges that in executing this Agreement, he
does not rely and has not relied upon any representation or statement made by
the Company or any of its agents, representatives or attorneys with regard to
the subject matter, basis or effect of this Agreement or otherwise other than
the representations contained in this Agreement.

 

12. Employee agrees as follows:

 

(a) As a material inducement to the Company to enter into this Agreement and
subject to the terms of this Section 12, Employee hereby irrevocably and
unconditionally releases, acquits and forever discharges the Company and each of
its parent, owners, stockholders, predecessors, successors, assigns, agents,
directors, officers, employees, representatives, attorneys, divisions,
subsidiaries, affiliates and all persons acting by, through, under or in concert
with any of them, (all collectively “Company Releasees”), from any and all
charges, complaints, claims, liabilities, obligations, promises, agreements,
controversies, damages, penalties, actions, causes of action, suits, rights,
demands, costs, losses, debts and expenses (including without limitation
attorneys’ fees and costs actually incurred), of any nature whatsoever, whether
now known or unknown (“Claim” or “Claims”) which Employee now has, owns, holds,
or which Employee at any time heretofore had, owned, or held against any or all
of the Company Releasees, including, but not limited to: (a) all Claims under
the Age Discrimination in Employment Act of 1967, as amended (the “ADEA”); (b)
all Claims under Title VII of the Civil Rights Act of 1964, as amended; (c) all
Claims under the Employee Retirement Income Security Act of 1974, as amended;
(d) all Claims arising under the Americans With Disabilities Act of 1990, as
amended; (e) all Claims arising under the Family and Medical Leave Act of 1993,
as amended; (f) all Claims related to Employee’s employment with the Company;
(g) all Claims of unlawful discrimination, retaliation or harassment based on
age, sex, race, religion, national origin, handicap, disability, equal pay,
sexual orientation or otherwise; (h) all Claims arising under the Massachusetts
Fair Employment Practices Law (M.G.L. ch. 151B), the Massachusetts Equal Rights
Act, the Massachusetts Equal Pay Act, the Massachusetts Privacy Statute, and the
Massachusetts Civil Rights Act; (i) all Claims of wrongful discharge, breach of
an implied or express employment contract, negligent or intentional infliction
of emotional distress, libel, slander, defamation, breach of privacy, fraud,
breach of any implied covenant of good faith and fair dealing and any other
federal, state, or local common law or statutory claims, whether in tort or in
contract; (j) all Claims related to unpaid wages, salary, overtime compensation,
bonuses, severance pay, vacation pay, expenses or any other compensation or
benefits arising out of Employee’s employment with the Company; (k) all Claims
arising under any federal, state or local regulation, law, code or statute; (l)
all Claims of discrimination, retaliation or harassment arising under any state
or local law or ordinance; and (m) all Claims relating to any agreement,
arrangement or understanding that Employee has, or may have, with the Company
(including, without limitation, the Letter Agreement, but specifically excluding
this Agreement, and the RSU Agreement,(collectively, the “Other Agreements”)).
Notwithstanding anything to the contrary contained in this subsection (a), the
Company agrees that Employee shall remain a beneficiary under any past and
current Directors and Officers Insurance policies to the extent that Employee
was a beneficiary as of the Contract Date, and notwithstanding anything to the
contrary contained in this Agreement, Employee is not releasing in any way any
coverage under said insurance policies. The foregoing does not include any claim
under the workers compensation or unemployment compensation statutes or any
other claim, which, as a matter of law, cannot be released by private agreement.
Also, this Agreement is not intended to affect the rights and responsibilities
of government agencies such as the Equal Employment Opportunity Commission (the
“EEOC”), the National labor Relations Board (the “NLRB”) or any comparable state
or local agency, to enforce the laws within their jurisdiction. Notwithstanding
the foregoing, with respect to any claim that cannot be released by private
agreement, including without limitation any action commenced by the EEOC, the
NLRB or any other federal, state, or local government entity on Your behalf, You
specifically waive and release Your right to recover, if any, monetary damages
or other benefits or remedies of any sort whatsoever arising from the
governmental action or third party action.

 

3

   

 

(b) Employee covenants and promises not to sue, commence an arbitration or
otherwise pursue legal action in any forum against the Company, other than for
breach of this Agreement or the Other Agreements, and further covenants and
promises to indemnify and defend the Company from any and all such claims,
demands and causes of action, including the payment of reasonable costs and
attorneys’ fees relating to any claim, demand, or causes of action brought by
him. Employee agrees that should any legal action be pursued on his behalf by
any person or other entity against the Company regarding the claims released by
Employee in this Agreement, Employee will not accept recovery from such action,
but will assign such recovery to the Company and agrees to indemnify the Company
against such claims and assessment of damages. Employee further represents that
neither he nor anyone acting on his behalf has filed any lawsuits, arbitrations
or other actions in any forum against the Company.

 

(c) Employee further promises and agrees that he will not at any time disparage
the Company or any of its directors, officers, employees, products, operations,
policies, decisions, advertising or marketing programs, if the effect of such
disparagement reasonably could be anticipated to cause material harm to the
Company’s reputation, business, interests or to the morale among its work force,
or the reputation of any Company employee. Additionally, Employee will refer all
inquiries that he receives (whether written or oral) regarding the business or
operations of the Company to the CEO (or his designee). Employee will make
reasonable efforts to transition Company information to an authorized
representative of the Company.

 

(d) Except as otherwise set forth above in Section 7(b) regarding any
unreimbursed business expenses to be paid and in Section 8 regarding issuance of
stock, the amount set forth above in Section 7(a) will be complete and
unconditional payment, accord and/or satisfaction with respect to all
obligations and liabilities of the Company Releasees to you, including, without
limitation, all claims for back wages, salary, vacation pay, draws, incentive
pay, bonuses, commissions, severance pay, any and all other forms of
compensation or benefits, attorney’s fees, or any other costs or sums.

 

(e) You understand that rights or claims under the under the ADEA which may
arise after the date this Agreement is signed are not waived by You.

 

13. The Company agrees as follows:

 

(a) As a material inducement to Employee to enter into this Agreement and
subject to the terms of this paragraph, the Company, on its own behalf and on
behalf of each of the Company Releasees, hereby irrevocably and unconditionally
releases, acquits and forever discharges Employee, and his heirs,
representatives, successors and assigns and all persons acting by, through,
under or in concert with any of them (collectively, the “Employee Releasees”),
from any and all Claims which any Company Releasee now has, owns, holds, or
which any Company Releasee at any time heretofore had, owned, or held against
any of the Employee Releasees (including, without limitation, any Claims arising
out of, in connection with, or related to Employee’s involvement as an officer
or director of the Company or any of its subsidiaries).

 

4

   

 

(b) The Company covenants and promises not to sue, commence an arbitration or
otherwise pursue legal action against Employee in any forum, other than for
breach of this Agreement or the Other Agreements, and further covenants and
promises to indemnify and defend Employee from any and all such claims, demands
and causes of action, including the payment of reasonable costs and attorneys’
fees relating to any claim, demand, or causes of action brought by the Company.
The Company agrees that should any legal action be pursued on its behalf by any
person or other entity against Employee regarding the claims released in this
Agreement, the Company will not accept recovery from such action, but will
assign such recovery to Employee and agrees to indemnify Employee against such
claims and assessment of damages. The Company further represents that it has
filed no lawsuits, arbitrations or other actions against Employee in any forum.

 

(c) The Company further promises and agrees that it will not at any time
disparage Employee, if the effect of such disparagement reasonably could be
anticipated to cause material harm to Employee’s reputation.

 

14. Employee will not, for a period ending one year after the Effective Date,
for any reason, directly or indirectly: (a) solicit the business of any customer
of the Company, for the purpose of, or with the intention of, selling or
providing to such customer any product or service in competition with any
product or service sold or provided by Employer during the 12 months immediately
preceding the termination of Employee’s employment with Employer; (b) cause or
attempt to cause any employee of Employer to cease working for Employer.

 

15. Notwithstanding anything in this Agreement to the contrary, the Company and
Employee agree that the Other Agreements shall remain in full force and effect,
as revised above.

 

16. If Employee or the Company determines that the other has breached this
Agreement, the non-breaching Party will notify the Party in breach of that fact
in writing and the Party in breach will be afforded ten (10) days to cure the
breach.

 

17. Employee agrees that by three days after the termination of the Separation
Period, he will use his best efforts to return to the Company any and all
property of the Company in his possession, custody or control, including without
limitation marketing plans and related information, product development plans
and related information, trade secret information, pricing information, vendor
information, financial information (including usernames and passwords for online
corporate and/or financial accounts), telephone lists, computer software and
hardware, keys and office equipment and confirm removal of all Company
information from all telephones and other personal electronic devices. You
specifically acknowledge and agree that You will continue to be bound by and
subject to the confidentiality provisions of Section 8 of the Letter Agreement
and You will not, among other things, use or disclose any of the Company
information contained on the harddrive of your computer in violation of such
Section 8.

 

18. No waiver of any of the terms of this Agreement shall be valid unless in
writing and signed by both Parties. No waiver or default of any term of this
Agreement shall be deemed a waiver of any subsequent breach or default of the
same or similar nature. This Agreement may not be changed except by a later
writing signed by both Parties.

 

5

   

 

19. This Agreement shall be binding upon Employee and upon Employee’s heirs,
administrators, representatives, executors, trustees, successors and assigns,
and shall inure to the benefit of Company Releasees and each of them, and to
their heirs, administrators, representatives, executors, trustees, successors,
and assigns.

 

20. For the same aforesaid consideration, it is further expressly agreed and
understood that the Parties will promptly execute any and all documents that are
necessary and appropriate to effectuate the terms of this Agreement.

 

21. For the same aforesaid consideration, it is expressly agreed and understood
that the contents of this Agreement, including its terms, any monetary
consideration paid therein, and the parties thereto, shall not be disclosed,
released or communicated to any person (except their attorneys, spouses, and tax
consultants), including natural persons, corporations, partnerships, limited
partnerships, joint ventures, sole proprietorships or other business entities,
except for the purpose of enforcing this Agreement or any provision therein or
pursuant to a lawful subpoena or except as otherwise required by applicable law
(including, without limitation, Federal securities laws). Each Party agrees to
give reasonable notice to the other in the event disclosure of this Agreement is
sought by subpoena or otherwise.

 

22. This Agreement is entered into and shall be interpreted, enforced and
governed by the law of the Commonwealth of Massachusetts. In any proceeding to
enforce this Agreement, the prevailing Party shall be entitled to costs and
reasonable attorneys’ fees.

 

23. All notices and other communications hereunder shall be in writing and shall
be given by personal delivery, mailed by registered or certified mail (postage
prepaid, return receipt requested), sent by facsimile transmission, sent by a
nationally recognized overnight courier service to the parties at the following
addresses (or at such other address for a party as is specified by like change
of address):

 

  If to the Company:   Jeff Baxter, CEO       VBI Vaccines Inc.       222 Third
Street, Suite 2241       Cambridge, MA 02142           If to Employee:   Curt
Lockshin       **********

 

24. The Parties agree that the Agreement may be executed in multiple originals.

 

25. To the extent that the Company or counsel for the Company requests the
assistance of Employee with respect to any legal matters relating to the Company
following the termination of the Separation Payment Period, including without
limitation any lawsuit, arbitration or other action to which the Company is a
party or any inquiry or investigation made or undertaken by any government
authority, Employee shall provide such assistance upon reasonable notice to
Employee, Employee shall be paid at the rate of $125 per hour plus any
pre-approved expenses. Employee shall provide the Company with weekly invoices
for any work performed under this Section 25, which shall be paid within 15 days
of receipt.

 

[Signature pages follow.]

 

6

   

 

EXECUTED as of the Contract Date.

 



  /s/ Curt Lockshin   CURT LOCKSHIN         VBI VACCINES INC.         By: /s/
Jeff Baxter   Printed: Jeff Baxter   Title: Chief Executive Officer

 

  VBI VACCINES (DELAWARE) INC.         By: /s/ Jeff Baxter   Printed: Jeff
Baxter   Title: Chief Executive Officer

 

  SCIVAC LTD         By: /s/ Jeff Baxter   Printed: Jeff Baxter   Title: Chief
Executive Officer

 

  SCIVAC USA, LLC         By: /s/ Jeff Baxter   Printed: Jeff Baxter   Title:
Chief Executive Officer

 

 

   

 

EXHIBIT A

 

Form of Resignation Letter

 

December 22, 2016

 

The Board of Directors

VBI Vaccines Inc.

222 Third Street, Suite 2241

Cambridge, MA 02142

 

Gentlemen,

 

Effective as of December 22, 2016, I hereby resign my positions as Chief
Technology Officer of VBI Vaccines Inc. ; VBI Vaccines (Delaware) Inc.; SciVac
Ltd; and SciVac USA, LLC (collectively, the “Companies”) and any and all other
office(s) I hold with the Companies and their respective parents and
subsidiaries.

 

I confirm that my resignation from the positions in the Companies is not
predicated on any disagreements or objections as to any matter relating to the
Companies’ operations, policies or practices.

 

Sincerely,           Curt Lockshin  

 

 

   

 